DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Shirasuna (US 2004/0223070 A1).
	Re claim 1, Shirasuna teaches an imaging lens comprising: a first lens having positive refractive power (see paragraph 0047 line 3); a second lens having negative refractive power (see 0047 line 3); a third lens having negative refractive power (see 0048 line 2); a fourth lens having negative refractive power (see 0048 line 2); a fifth lens (see L2, third lens); a sixth lens (see L3 
	Re claim 2, Shirasuna teaches wherein said first lens has a focal length fl and said second lens has a focal length f2 so that the following conditional expression 20 dis satisfied: -6 < f2/f1 < -l (see at least example two table -2.34 value, other examples from reference read on the claim).
	Re claim 4, Shirasuna teaches wherein said ninth lens is formed in a shape so that a surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.8, where f is a focal length of a whole lens system  (see example 2 table, =.27, other embodiments also read on claim). 
	Re claim 5, Shirasuna teaches wherein said ninth lens has a focal length f9 so that the following conditional expression is satisfied: -3.5 < f9/f < -0.2, where f is a focal length of a whole lens system (see example 2 table, =-1.11, other embodiments also read on claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasuna (US 2004/0223070 A1).
	Re claim 3, Shirasuna does not explicitly disclose wherein said second lens has a focal length f2 and said third lens has a focal length f3 so that the following conditional expression is satisfied: 4 < f3/f2 < 12. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have second lens has a focal length f2 and said third lens has a focal length f3 so that the following conditional expression is satisfied: 4 < f3/f2 < 12, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, adjusting the individual focal lengths of lenses are known to provide the benefit of aberration correction and utility adjustment in lens systems.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 3539246 A:  First four lenses the same as claim, lens 9 different
	US 20070229976 A1:  Similar structure as claim one lens different
	US 20090219624 A1:  Reads on at least claim one in terms of novelty.
	US 20100271601 A1:  Reads on at least claim one in terms of novelty.
	US 20170276916 A1:  Potentially reads on claim 1 in terms of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872